 

Exhibit 10.1

Veeva Systems, Inc.

August 14, 2012

Jonathan W. Faddis

Dear Jonathan,

Veeva Systems, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your initial title will be Vice President & General Counsel, and
you will initially report to the CFO. This is a full-time position. While you
render services to the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$250,000.00 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time. You may be eligible
to receive cash bonus in accordance with the Company’s bonus policies in effect
from time to time.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid vacation in accordance with the Company’s vacation policy,
as in effect from time to time.

4. Stock Options.

(a) Subject to the approval of the Company’s Board of Directors or its
Compensation Committee, you will be granted an option to purchase 375,000 shares
of the Company’s Common Stock. The exercise price per share will be determined
by the Board of Directors or the Compensation Committee when the option is
granted. The option will be subject to the terms and conditions applicable to
options granted under the Company’s 2007 Stock Plan (the “Plan”), as described
in the Plan and the applicable Stock Option Agreement. You will vest in 20% of
the options after 12 months of continuous service, and the balance will vest in
equal monthly installments over the next 48 months of continuous service, as
described in the applicable Stock Option Agreement.

(b) If the Company or a successor corporation terminates your employment for any
reason other than Cause (as defined below) or if you resign for Good Reason (as
defined below) and either such event takes place within sixty (60) days prior to
or eighteen (18) months following a Change in Control (as defined below), then
(i) you will receive immediate vesting with respect to the number of unvested
stock options and stock appreciation rights that would have vested in accordance
with your then-current stock option grants and stock appreciation rights had you
remained employed for an additional 24 months from the date of such termination
or resignation of employment, (ii) the Company’s right of repurchase shall
immediately lapse with respect to your then-current restricted stock grants for
which the Company’s right of repurchase would otherwise have lapsed within 24
months from the date of such termination or resignation of employment, and (iii)
the you will receiving immediate vesting with respect to your outstanding
restricted stock units, performance shares and other equity compensation that
would have vested had you remained employed for an additional 24 months from the
date of such termination or resignation of employment. In the event of your
termination of employment or resignation as described in this subsection (b),
your then vested stock options shall be exercisable for 6 months after your date
of termination or resignation. Notwithstanding the foregoing, in no case shall
any option be exercisable after the expiration of its term.

(c) For purposes of this Section 4, “Cause” means (i) any act of personal
dishonesty taken by you in connection with your employment responsibilities,
(ii) your conviction of a felony, (iii) any act by you that constitutes material
misconduct, or (iv) substantial violations of fiduciary duties.

(d) For purposes of this Section 4, “Good Reason” means (i) without your
consent, a significant reduction of your duties, position or responsibilities
relative to your duties, position· or responsibilities in effect immediately
prior to such reduction; (ii) without your consent, a reduction of your base
salary or target bonus (if applicable) other than a one-time reduction that does
not exceed ten percent (10%) and that is also applied to substantially all of
Company’s or the successor entity’s senior executives; (iii) without your
consent, your relocation to a facility or a location greater than 50 miles from
Pleasanton, California; or (iv) the failure of a successor entity after a Change
in Control to assume this agreement.



 

--------------------------------------------------------------------------------

 

(e) For purposes of this Section 4, “Change in Control” means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities and such change
in ownership results in broad management changes at Company; or (ii) the
consummation of the sale or disposition by Company of all or substantially all
of Company’s assets; or (iii) the consummation of a merger or consolidation of
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) more
than fifty percent (50%) of the total voting power represented by the voting
securities of Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

(e) You will be afforded the opportunity to early exercise all or any portion of
the compensatory equity granted to you pursuant to your employment with the
Company for purposes of making an 83(b) election.

5. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

6. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

7. Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

8. Interpretation, Amendment and Enforcement. This letter agreement and Exhibit
A constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Alameda County, California in connection with any
Dispute or any claim related to any Dispute.

9. Section 409A.

(a) Notwithstanding anything to the contrary in this agreement, no severance
payments or benefits payable to you, if any, pursuant to this agreement or
another agreement with the Company that, when considered together with any other
severance payments or separation benefits, is considered deferred compensation
under Section 409A (together, the “Deferred Payments”) will be payable until you
have a “separation from service” within the meaning of Section 409A. Similarly,
no severance payable to you, if any, pursuant to this agreement or another
agreement with the Company that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-l(b)(9) will be payable until you
have a “separation from service” within the meaning of Section 409A.

(b) Further, if you are a “specified employee” within the meaning of Section
409A at the time of your separation from service (other than due to death), any
Deferred Payments that otherwise are payable within the first six (6) months
following your separation from service will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of your separation from service. All subsequent Deferred Payments, if
any, will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, in the
event of your death following your separation from service but prior to the six
( 6) month anniversary of your separation from service (or any later delay
date), then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
your death and all other Deferred Payments will be payable in accordance with
the payment schedule applicable to each payment or benefit. Each payment and
benefit payable under this agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b )(2) of the Treasury Regulations.



Jonathan W. Faddis

August 14, 2012

--------------------------------------------------------------------------------

 

(c) Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-l(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of this agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409Al( b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of this agreement. For purposes of this
subsection (c), “Section 409A Limit” will mean the lesser of two (2) times: (i)
your annualized compensation based upon the annual rate of pay paid to you
during the Company’s taxable year preceding the Company’s taxable year of your
separation from service as determined under Treasury Regulation Section
1.409A-l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which your employment is terminated.

(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that no severance payments and benefits to be provided to you
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. You and the Company agree
to work together in good faith to consider amendments to this agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to you under Section 409A.

10. Parachutes. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any payments or benefits received or to be received
by you in connection with your employment with Company (or termination thereof)
would subject you to the excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Excise Tax”), and if the net-after tax
amount (taking into account all applicable taxes payable by you, including
without limitation any Excise Tax) that you would receive with respect to such
payments or benefits is less than the net-after tax amount you would receive if
the amount of such payments and benefits were reduced to the maximum amount
which could otherwise be payable to you without the imposition of the Excise
Tax, then, and only the extent necessary to eliminate the imposition of the
Excise Tax, such payments and benefits shall be so reduced. Any reduction in
payments and/or benefits required by this Section 10 will occur in the following
order: (a) reduction of cash payments; (b) reduction of vesting acceleration of
equity awards; and (c) reduction of other benefits paid or provided to you. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for your equity awards. If two or more equity awards are granted on the
same date, each award will be reduced on a pro-rata basis. In no event shall the
you have any discretion with respect to the ordering of payment reductions.

Unless the Company and you otherwise agree in writing, any determination
required under this Section 10 will be made in writing by a nationally
recognized certified public accounting firm selected by the Company, the
Company’s legal counsel or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon you and the Company for all purposes.

For purposes of making the calculations required by this Section 10, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 10. The Company will bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 10.

* * * * *



Jonathan W. Faddis

August 14, 2012

--------------------------------------------------------------------------------

 

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me
(either PDF/e-mail or fax- 925-397-6537). This offer, if not accepted, will
expire at the close of business on August 20, 2012. As required by law, your
employment with the Company in contingent upon completion of a successful
background check and providing legal proof of your identity and authorization to
work in the United States. Your employment is also contingent upon your starting
work with the Company on or before September 17, 2012.

If you have any questions, please call me at 925-271-4556.

 

 

Very truly yours,

 

Veeva Systems, Inc.

 

/s/ Tim Cabral

 

By:

Tim Cabral

 

Title:

CFO

I have read and accept this employment offer:

 

/s/ Jonathan W. Faddis

 

Signature of Jonathan W. Faddis

 

 

 

 

Dated: 8-14-2012

 

Attachment

Exhibit A: Proprietary Information and Inventions Agreement



Jonathan W. Faddis

August 14, 2012

--------------------------------------------------------------------------------

 

Exhibit A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following confirms and memorializes an agreement that Veeva Systems, Inc., a
Delaware corporation (the “Company”) and I, Jonathan W. Faddis, have had since
the commencement of my employment (which term, for purposes of this agreement,
shall be deemed to include any relationship of service to the Company that I may
have had prior to actually becoming an employee) with the Company in any
capacity and that is and has been a material part of the consideration for my
employment by Company:

1.

I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict with this Agreement or my employment with Company. I
will not violate any agreement with or rights of any third party or, except as
expressly authorized by Company in writing hereafter, use or disclose my own or
any third party’s confidential information or intellectual property when acting
within the scope of my employment or otherwise on behalf of Company. Further, I
have not retained anything containing any confidential information of a prior
employer or other third party, whether or not created by me.

2.

Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by me during the term of
my employment with Company to and only to the fullest extent allowed by
California Labor Code Section 2870 (which is attached as Appendix A)
(collectively “Inventions”) and I will promptly disclose all Inventions to
Company. Without disclosing any third party confidential information, I will
also disclose anything I believe is excluded by Section 2870 so that the Company
can make an independent assessment. I hereby make all assignments necessary to
accomplish the foregoing. I shall further assist Company, at Company’s expense,
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce, and defend any rights specified to be so owned or
assigned. I hereby irrevocably designate and appoint Company as my agent and
attorney-in-fact, coupled with an interest and with full power of substitution,
to act for and in my behalf to execute and file any document and to do all other
lawfully permitted acts to further the purposes of the foregoing with the same
legal force and effect as if executed by me. If I wish to clarify that something
created by me prior to my employment that relates to Company’s actual or
proposed business is not within the scope of the foregoing assignment, I have
listed it on Appendix B in a manner that does not violate any third party rights
or disclose any confidential information. Without limiting Section 1 or
Company’s other rights and remedies, if, when acting within the scope of my
employment or otherwise on behalf of Company, I use or disclose my own or any
third party’s confidential information or intellectual property (or if any
Invention cannot be fully made, used, reproduced, distributed and otherwise
exploited without using or violating the foregoing), Company will have and I
hereby grant Company a perpetual, irrevocable, worldwide royalty-free,
non-exclusive, sublicensable right and license to exploit and exercise all such
confidential information and intellectual property rights.

3.

To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.

4.

I agree that all Inventions and all other business, technical and financial
information (including, without limitation, the identity of and information
relating to customers or employees) I develop, learn or obtain during the term
of my employment that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute “Proprietary Information.” I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information. However, I shall not be obligated under this paragraph with respect
to information I can document is or becomes readily publicly available without
restriction through no fault of mine. Upon termination of my employment, I will
promptly return to Company all items containing or embodying Proprietary
Information (including all copies), except that I may keep my personal copies of
(i) my compensation records, (ii) materials distributed to shareholders
generally and (iii) this Agreement. I also recognize and agree that I have no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that my activity and any
files or messages on or using any of those systems may be monitored at any time
without notice.

5.

Until one year after the term of my employment, I will not encourage or solicit
any employee or consultant of Company to leave Company for any reason (except
for the bona fide firing of Company personnel within the scope of my
employment).



Jonathan W. Faddis

August 14, 2012

--------------------------------------------------------------------------------

 

6.

I agree that during the term of my employment with Company (whether or not
during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.

7.

I agree that this Agreement is not an employment contract for any particular
term and that I have the right to resign and Company has the right to terminate
my employment at will, at any time, for any or no reason, with or without cause.
In addition, this Agreement does not purport to set forth all of the terms and
conditions of my employment, and, as an employee of Company, I have obligations
to Company which are not set forth in this Agreement. However, the terms of this
Agreement govern over any inconsistent terms and can only be changed by a
subsequent written agreement signed by the President of Company.

8.

I agree that my obligations under paragraphs 2, 3, 4 and 5 of this Agreement
shall continue in effect after termination of my employment, regardless of the
reason or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine. My obligations under paragraphs 2, 3 and 4 also shall be binding upon my
heirs, executors, assigns, and administrators and shall inure to the benefit of
Company, it subsidiaries, successors and assigns.

9.

Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. This Agreement is fully assignable and
transferable by Company, but any purported assignment or transfer by me is void.
I also understand that any breach of this Agreement will cause irreparable harm
to Company for which damages would not be a adequate remedy, and, therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies and without any requirement to post bond.



Jonathan W. Faddis

August 14, 2012

--------------------------------------------------------------------------------

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

August 14, 2012

 

Employee

 

 

/s/ Jonathan W. Faddis

 

 

Signature of Jonathan W. Faddis

 

 

 

/s/ Tim Cabral

 

 

Signature of Tim Cabral,

 

 

 

 

 

CFO Veeva Systems, Inc.

 

 

 

 

 



Jonathan W. Faddis

August 14, 2012

--------------------------------------------------------------------------------

 

APPENDIX A

California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

1.

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

a)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

b)

Result from any work performed by the employee for his employer.

2.

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 